         Case 4:19-cv-00152-HCA Document 10 Filed 07/02/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

 JON RICHARD GOLDSMITH,                                          4:19-cv-00152-HCA

          Plaintiff,

 vs.

 ADAMS COUNTY, IOWA, Adams County
                                                     ORDER CANCELING ALL DEADLINES
 Deputy Sheriff CORY DORSEY and Adams
                                                     AND HEARINGS AND FOR CLOSING
 County Sergeant PAUL HOGAN, in their
                                                              DOCUMENTS
 individual and official capacities,

          Defendants.


       The parties have notified the Court that a settlement agreement has been reached as of July

2, 2019. Accordingly, all deadlines and hearings are canceled.

       Closing documents shall be filed by August 1, 2019. If no closing documents are filed,

pursuant to LR 41.c the Court may order dismissal of this action without further notice. Within

60 days of a dismissal order, either party may petition to have the case reinstated after showing

good cause as to why settlement was not in fact consummated.

       IT IS SO ORDERED.

       Dated July 2, 2019.
